Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed 4/1/21 has been entered.  In view of applicant’s remarks, please see the attached version of the Hunt reference, which has the paragraph numbers as referenced in the Action.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 10,445,702) and High et al (US 2015/01134600).
4.	Regarding claim 1, Hunt shows a computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, cause the computer to function (Detailed Descr. para 37 – see the processor and memory) as: a first rendering unit configured to render a first chart from first visualization object data (Figures 2-4, Detailed Descr. para 50 – see the chart); an input control unit configured to receive an operation input to the first chart and a first processing unit configured to update the first visualization object data based on the operation input (Detailed Descr. para 50-51 and 67 – see how item ordering and scheduling changes cause the chart data to be updated); a second processing unit configured to, when second visualization object data is updated in a manner linked to processing performed by the first processing unit, update the second visualization object data (Detailed Descr. para 51, 84 – second chart information is linked to the first chart information and is updated when updates are made to the first chart); and a second rendering unit configured to render a second chart from the second visualization object data (Detailed Descr. para 51, 84 – see how the multiple charts are rendered - this includes the second one linked to the first chart).  Hunt does not go into the specific details that the second visualization object differs from the first visualization object, but does mention accommodating a variety of different data variables and types for rendering charts (see for example Detailed Desc. para 153, Figure 13).  Furthermore, High shows a second visualization object linked to, but nevertheless different from, a first visualization object, for rendering charts (Figures 4-9, para 44-46 – see how the second visualization presents different variable objects than that of the first visualization, even though the different variables may still be updated in a similar fashion for rendering different charts.  The data may encompass different types and be used for different visualizations).  It would have been obvious to a person with ordinary skill in the art to have this in Hunt, because it would provide a way to accommodate different data variables and types for rendering charts.  
5.	Regarding claim 6, Hunt shows a computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, cause the computer to function (Detailed Descr. para 37 – see the processor and memory)  as a first rendering unit configured to render a first chart from first visualization object data (Figures 2-4, Detailed Descr. para 50 – see the chart); an input control unit configured to receive an operation input to the first chart and a first processing unit configured to update the first visualization object data based on the operation input (Detailed Descr. para 50-51 and 67 – see how item ordering and scheduling changes cause the chart data to be updated); wherein when second visualization object data is updated in a manner linked to processing performed by the first processing unit, the first processing unit notifies a second processing unit about information updated by the processing performed by the first processing unit (Detailed Descr. para 51, 84 – second chart information is linked to the first chart information and its processing unit is notified when updates are made to the first chart); the second processing unit being configured to update the second visualization object data (Detailed Descr. para 51, 84 – second chart information is linked to the first chart information and is updated when updates are made to the first chart).  Hunt does not go into the specific details that the second visualization object differs from the first visualization object, but does mention accommodating a variety of different data variables and types for rendering charts (see for example Detailed Desc. para 153, Figure 13).  Furthermore, High shows a second visualization object linked to, but nevertheless different from, a first visualization object, for rendering charts (Figures 4-9, para 44-46 – see how the second visualization presents different variable objects than that of the first visualization, even though the different variables may still be updated in a similar fashion for rendering different charts.  The data may encompass different types and be used for different visualizations).  It would have been obvious to a person with ordinary skill in the art to have this in Hunt, because it would provide a way to accommodate different data variables and types for rendering charts.  


6.	Regarding claim 7, Hunt shows a computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, cause the computer to function (Detailed Descr. para 37 – see the processor and memory) as a second processing unit and a second rendering unit, wherein when the second processing unit receives, from a first processing unit that updates first visualization object data based on an operation input to a first chart rendered from the first visualization object data (Detailed Descr. para 51, 84 – second chart information is linked to the first chart information and its processing unit is notified when updates are made to the first chart), information updated by processing performed by the first processing unit (Detailed Descr. para 50-51 and 67 – see how item ordering and scheduling changes cause the chart data to be updated), the second processing unit updates second visualization object data in a manner linked to the processing performed by the first processing unit (Detailed Descr. para 51, 84 – second chart information is linked to the first chart information and is updated when updates are made to the first chart), and the second rendering unit renders a second chart from the second visualization object data (Detailed Descr. para 51, 84 – see how the multiple charts are rendered - this includes the second one linked to the first chart).  Hunt does not go into the specific details that the second visualization object differs from the first visualization object, but does mention accommodating a variety of different data variables and types for rendering charts (see for example Detailed Desc. para 153, Figure 13).  Furthermore, High shows a second visualization object linked to, but nevertheless different from, a first visualization object, for rendering charts (Figures 4-9, para 44-46 – see how the second visualization presents different variable objects than that of the first visualization, even though the different variables may still be updated in a similar fashion for rendering different charts.  The data may encompass different types and be used for different visualizations).  It would have been obvious to a person with ordinary skill in the art to have this in Hunt, because it would provide a way to accommodate different data variables and types for rendering charts.  

7.	Regarding claim 8, Hunt shows an information processing method comprising rendering a first chart from first visualization object data (Figures 2-4, Detailed Descr. para 37, 50 – see the chart); receiving an operation input to the first chart and updating the first visualization object data, based on the operation input (Detailed Descr. para 50-51 and 67 – see how item ordering and scheduling changes cause the chart data to be updated); updating, when second visualization object data is updated in a manner linked to the updating, the second visualization object data (Detailed Descr. para 51, 84 – second chart information is linked to the first chart information and is updated when updates are made to the first chart); and rendering a second chart from the second visualization object data (Detailed Descr. para 51, 84 – see how the multiple charts are rendered - this includes the second one linked to the first chart).  Hunt does not go into the specific details that the second visualization object differs from the first visualization object, but does mention accommodating a variety of different data variables and types for rendering charts (see for example Detailed Desc. para 153, Figure 13).  Furthermore, High shows a second visualization object linked to, but nevertheless different from, a first visualization object, for rendering charts (Figures 4-9, para 44-46 – see how the second visualization presents different variable objects than that of the first visualization, even though the different variables may still be updated in a similar fashion for rendering different charts.  The data may encompass different types and be used for different visualizations).  It would have been obvious to a person with ordinary skill in the art to have this in Hunt, because it would provide a way to accommodate different data variables and types for rendering charts.  



8.	Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 10,445,702) and High (US 2015/0113460) and Eismann et al (US 8,516,385).
9.	Regarding claim 2, in addition to that mentioned for claim 1, the instructions, when executed by a computer, further causes the computer to function as a display control unit (Hunt Figures 6-8 for example, also Detailed Descr. para 34 and see the display unit and processor).  The input control unit receives an operation input of selecting, from first selectable data, one or more pieces of the second visualization object data to be linked to the first visualization object data (Hunt Detailed Descr. para 163 shows selecting second chart data, and Hunt Detailed Descr. para 51, 84 show selecting pieces of second chart data such as scheduling information to be linked to the first chart data), and the second processing unit updates the one or more pieces of the second visualization object data selected from the first selectable data, in a manner linked to processing performed by the first processing unit (Hunt Detailed Descr. para 51, 84 – second chart information is linked to the first chart information and is updated when updates are made to the first chart).  Hunt does not go into the details that the first selectable data is displayed as a first candidate indicating a candidate of the second visualization object data that is linkable to the first visualization object data.  Eismann however does show displaying selectable data as a first candidate indicating a candidate of the second visualization object data that is linkable to the first visualization object data (Eismann Figures 5, 7, Detailed Descr. para 38 – see the icons displayed which represent potential/candidate linkable association to the first user interface object).  It would have been obvious to a person with ordinary skill in the art to have this be the selectable data in Hunt, especially as modified by High, because it would provide a convenient way to allow the user the select from all the available linkable object data.
10.	Regarding claim 3, the display control unit controls display of a plurality of pieces of display information including at least one of the first chart and the second chart (Hunt Detailed Descr. para 51 shows the multiple charts including a second and first chart as pieces or elements of display information), and displays a second selectable display information that is linkable to first display information including the first chart (Hunt Detailed Descr. para 163 shows selecting second chart data, and Hunt Detailed Descr. para 51, 84 show selecting pieces of second chart data such as scheduling information to be linked to the first chart data), the input control unit receives an operation input of selecting as selectable data, one or more pieces of second display information to be linked to the first display information including the first chart (Hunt Detailed Descr. para 163 shows selecting second chart data, and Hunt Detailed Descr. para 51, 84 show selecting pieces of second chart data such as scheduling information to be linked to the first chart data), and the second processing unit updates, in a manner linked to processing performed by the first processing unit, a piece of the second visualization object data that is selected from the selectable data (Hunt Detailed Descr. para 51, 84 – second chart information is linked to the first chart information and is updated when updates are made to the first chart), and corresponds to a second chart included in a piece of the second display information selected from the selectable data (Hunt Figure 6, 10, Detailed Descr. para 51, 84 – see how the second chart is displayed).  Hunt does not go into the details that the first selectable data is displayed as a first candidate indicating a candidate of the second visualization object data that is linkable to the first visualization object data.  Eismann however does show displaying selectable data as a first candidate indicating a candidate of the second visualization object data that is linkable to the first visualization object data (Eismann Figures 5, 7, Detailed Descr. para 38 – see the icons displayed which represent potential/candidate linkable association to the first user interface object).  It would have been obvious to a person with ordinary skill in the art to have this be the selectable data in Hunt, especially as modified by High, because it would provide a convenient way to allow the user the select from all the available linkable object data.

11.	Regarding claim 4, as mentioned for claim 3, the display control unit displays user interface of, as the first candidates, pieces of the second visualization object data that are directly linkable to the first visualization object data (Eismann Figures 5, 7, Detailed Descr. para 38 – see the icons displayed which represent potential/candidate linkable association to the first user interface object).  It would have been obvious to a person with ordinary skill in the art to have this be the selectable data in Hunt, because it would provide a convenient way to allow the user the select from all the available linkable object data.  Note that these pieces are directly linkable, and Eismann (and Hunt) do not display, as the candidates, pieces of the second visualization object data that is indirectly linkable to the first visualization object data with presence of other linkable visualization object data between the first visualization object data and the second visualization object data (see Eismann Figures 6-8 and Detailed Descr. para 38 - the second visualization object data is directly a potential linkable piece of data).  The linked second visualization object data are selected from the linkable first candidates by user with the above user interface (Eismann Detailed Descr, para 38 as described above), and the operation input is propagated from an operated chart corresponding to the first visualization object to charts corresponding to the linked second visualization object data (Hunt Detailed Descr. para 50-51 and 67 – see how item ordering and scheduling changes cause the chart data to be updated.  Then see Detailed Descr. para 51, 84 – second chart information is linked to the first chart information and is the input is propagated to the second chart when updates are made to the first chart).

12.	Regarding claim 5, as mentioned for claim 3 the display control unit displays user interface of, as the second candidates, pieces of the second display information that are directly linkable to the first display information (Eismann Figures 5, 7, Detailed Descr. para 38 – see the icons displayed which represent potential/candidate linkable association to the first user interface object).  It would have been obvious to a person with ordinary skill in the art to have this be the selectable data in Hunt, because it would provide a convenient way to allow the user the select from all the available linkable object data.  Note that these pieces are directly linkable, and Eismann (and Hunt) do not display, as the candidates, pieces of the second visualization object data that is indirectly linkable to the first visualization object data with presence of other linkable visualization object data between the first visualization object data and the second visualization object data (see Eismann Figures 6-8 and Detailed Descr. para 38 - the second visualization object data is directly a potential linkable piece of data).  The linked second visualization object data are selected from the linkable first candidates by user with the above user interface (Eismann Detailed Descr, para 38 as described above), and the operation input is propagated from an operated chart corresponding to the first visualization object to charts corresponding to the linked second visualization object data (Hunt Detailed Descr. para 50-51 and 67 – see how item ordering and scheduling changes cause the chart data to be updated.  Then see Detailed Descr. para 51, 84 – second chart information is linked to the first chart information and is the input is propagated to the second chart when updates are made to the first chart).
13.	Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant argues the newly added feature, but High is brought in to show this.  Please note that the terminology recited in the claim language is broad, such as “pieces of display information.”  Also, please note that negative limitation such as “does not display …,”which is recited in dependent claims 4 and 5, does not add much weight to those claims.  Examiner made note of this to applicant in the Interview on 12/31/20 and in the previous Action, but the amendment did not appear to address these concerns.  
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN P SAX/Primary Examiner, Art Unit 2174